        Case 8:19-cv-03072 Document 1 Filed 12/14/19 Page 1 of 8 PageID 1



                                       UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                              TAMPA DIVISION
JANEL DORN,
                                                   Case Number:
          Plaintiff,

vs.

SCHOOL BOARD OF
SARASOTA COUNTY,

          Defendant.
              __________________/
                                             COMPLAINT

      The Plaintiff, Janel Dorn (hereinafter "Plaintiff"), by and through her undersigned

      counsel, sues the Defendant, School Board of Sarasota County, (hereinafter

      "Defendant"), and alleges the following:

                                           INTRODUCTION

                1.     This is an action against the Defendant for damages pursuant to the

      Florida Whistleblower Act, §112.3187, et seq., and the Family and Medical Leave Act,

      29 U.S.C. §2601 et seq. (hereinafter “FMLA”).

                                  JURISDICTION AND VENUE

                2.     This is an action seeking damages that exceed $15,000.00, exclusive of

      interest, attorneys' fees and costs. Accordingly, this Court has subject matter

      jurisdiction over this action.

                3.     Venue is proper in the Court because all facts material to all claims set

      forth herein occurred in Sarasota County, Florida.

                                              PARTIES

           4.        Plaintiff is a citizen of the United States and a resident of Sarasota

 County, Florida.

                                                  -1-
    Case 8:19-cv-03072 Document 1 Filed 12/14/19 Page 2 of 8 PageID 2



        5.     Defendant is a constitutionally created body pursuant to Article IX, §4,

Fla. Const., and §1001.32(2), Fla. Stat., and a corporation pursuant to §1001.40, Fla.

Stat., with the power to sue and be sued. It operates the School District of Sarasota

County, Florida (hereinafter “District”).

        6.     At all times material to this action, Plaintiff was an employee of Defendant

pursuant to the terms of all applicable statutes, and Defendant was the employer of Plaintiff

pursuant to the terms of all applicable statutes.

                              GENERAL ALLEGATIONS

        7.     Plaintiff began her tenure with Defendant as a student intern in 2004,

was hired as a Teacher in 2005, and was promoted to an administrative position as

Assistant Principal (hereinafter “AP”) in 2012 and then to the position of Principal in

2016.

        8.     Between February 2018 and September 2018, while employed as

Principal of Sarasota Middle School (hereinafter “SMS”), Plaintiff reported concerns

in writing to Karen Rose (hereinafter “Rose”), Former Executive Director of Middle

Schools regarding district-level actions and decisions that placed students, staff and

SMS in danger.

        9.     Specifically, on February 10, 2018, Plaintiff sent an email message to

Rose expressing concerns regarding the return to SMS of an employee (hereinafter

“SMS employee”) who had previously been out on administrative leave due to the

perception that she was an actual and/or perceived danger to self and others.

        10.    Following her February 2018 email, despite the growth in middle

schools, Plaintiff’s Highly Effective rating as Principal at SMS and SMS’s

recognition as an “A school” in the 2017-2018 school year, Plaintiff was harassed


                                             -2-
    Case 8:19-cv-03072 Document 1 Filed 12/14/19 Page 3 of 8 PageID 3



and retaliated against including but not limited to being subjected to unwarranted

criticism and being assigned a “coach” by Laura Kingsley (hereinafter “Kingsley”),

Assistant Superintendent, and Stephen Cantees (hereinafter “Cantees”), Executive

Director of Secondary Schools.

       11.     On or around October 4, 2018, without notice, Plaintiff was demoted to

AP and immediately reassigned to North Port High School.

       12.     On or about October 15, 2018, Plaintiff began serving in her demoted

position as AP at North Port High School.

       13.     In or about October 2018, Plaintiff was diagnosed with anxiety and

depression by a mental health professional.

       14.     Pursuant to her mental health professional’s recommendation, Plaintiff

took leave under the FMLA approved by Defendant beginning October 22, 2018

through December 1, 2018.

       15.     Plaintiff returned to her demoted position as AP at North Port High

School on December 2, 2018.

       16.     Following her return from leave, and as a result of her engaging in

protected whistleblower activity, Defendant retaliated against Plaintiff’s husband, Brian

Dorn (hereinafter “B. Dorn”), also an administrator employed by Defendant, by

including but not limited to notifying him on December 20, 2018 of possible non-

renewal of his administrative contract despite never receiving anything but “Highly

Effective” ratings as an administrator throughout his tenure. B. Dorn’s retaliation and

resulting damages are the subject of a separate action.

       17.     Defendant’s retaliation of B. Dorn intensified Plaintiff’s anxiety and

depression.


                                            -3-
    Case 8:19-cv-03072 Document 1 Filed 12/14/19 Page 4 of 8 PageID 4



       18.     Pursuant to the recommendation of her mental health professional,

Plaintiff requested additional FMLA leave and was approved for same from January 22,

2019 through March 5, 2019.

       19.     While Plaintiff was out on FMLA leave, on or about January 23, 2019,

Plaintiff and B. Dorn contacted Al Harayda (hereinafter “Harayda”) in HR to inquire

regarding FMLA procedures as he was also suffering from depression and emotional

distress resulting from the retaliation by Defendant.

       20.     During their conversation, Harayda advised Plaintiff that, in an

Executive Director Cabinet meeting earlier that week, there was discussion as to how

they could proceed with disciplinary action against Plaintiff and B. Dorn for alleged job

abandonment, and advised that B. Dorn and Plaintiff should submit the FMLA

paperwork as soon as possible.

       21.     At the exhaustion of her FMLA leave, Plaintiff took sick time and

vacation time as she was still not mentally ready to return to work.

       22.     On or around April 19, 2019, Plaintiff sought and was approved for

unpaid leave for the remainder of the 2018-2019 school year and for the 2019-2020

school year.

       23.     On or about May 2, 2019, Plaintiff submitted a formal grievance to the

District asserting that she was the subject of retaliation for engaging in her protected

whistleblower conduct.

       24.     On or around May 16, 2019, Defendant retained Nikhil Joshi, Esq., to

investigate Plaintiff’s grievance. The investigation remains pending to date.

       25.     On June 30, 2019, Plaintiff’s administrator contract was non-renewed.




                                            -4-
     Case 8:19-cv-03072 Document 1 Filed 12/14/19 Page 5 of 8 PageID 5



                           COUNT I
  UNLAWFUL RETALIATION AND/OR TERMINATION PURSUANT TO FLA.
                    STAT. §112.3187, ET SEQ.

         26.     Plaintiff realleges paragraphs 1-25 as if fully set forth herein.

         27.   As detailed above, Plaintiff submitted a written complaint to Rose alleging

 concerns regarding the SMS employee and disclosing violations or suspected violations

 of federal, state, or local law, rule, or regulation committed by the District and objecting

 to activities, policies and practices of Defendant that are in violation of a law, rule or

 regulation creating and presenting a substantial and specific danger to the public's health,

 safety, or welfare.

       28.     As detailed above, Plaintiff’s disclosure resulted in Plaintiff’s demotion and

ultimate nonrenewal of her administrative contract.

       29.       Defendant’s actions, including Plaintiff’s demotion and nonrenewal, as

well as the harassment, intimidation, humiliation and embarrassment inflicted upon

Plaintiff constituted “retaliatory personnel actions” as defined by §112.3187(3)(c), Florida

Statutes and forbidden by §112.3187(4)(a) and (b).

       30.     Plaintiff has no administrative remedies available to her to appeal her

demotion, nonrenewal or other retaliatory personnel actions. SBSC has not established an

administrative procedure by ordinance nor have they contracted with the Division of

Administrative    Hearings     for   handling    whistleblower    complaints     pursuant   to

§112.3187(8)(b), Florida Statutes.

       31.     Therefore, Plaintiff has exhausted all administrative remedies prerequisite

to bringing this action.

       32.     Plaintiff, as a direct, natural and proximate cause of the actions of

Defendant, has suffered loss of professional standing and position, emotional distress,


                                                -5-
     Case 8:19-cv-03072 Document 1 Filed 12/14/19 Page 6 of 8 PageID 6



embarrassment, humiliation, mental anguish and damage to her good name and reputation,

all of which injuries are continuing and permanent.

       WHEREFORE, Plaintiff demands judgment against Defendant for the remedies

       envisioned at §112.3187, as follows:

       (a)     Reinstatement of Plaintiff to the same position that she held before the

       retaliatory personnel action, or to an equivalent position, or reasonable front pay as

       alternative relief;

       (b)     Reinstatement of Plaintiff’s full fringe benefits and seniority rights;

       (c)     Compensation for any lost wages, front pay, back pay, benefits, and other

       remuneration;

       (d)     Any and all other compensatory damages available at law including those

       for all non-pecuniary losses, including mental anguish, emotional pain and

       suffering, humiliation, inconvenience, and loss of enjoyment of life in amounts to

       be proven at trial;

       (e)     An award of reasonable attorney's fees and costs incurred in this action;

       (f)     Punitive damages;

       (g)     Pre- and post-judgment interest;

       and

       (h)     Such other and further relief as this Court or the Jury deems to be just and

       equitable.


                              COUNT II
               INTERFERENCE WITH FMLA PROTECTED LEAVE

       33.     Plaintiff realleges paragraphs 1-25 as if fully set forth herein.

       34.     As set forth above, Defendant interfered with, restrained, or denied Plaintiff

                                                -6-
     Case 8:19-cv-03072 Document 1 Filed 12/14/19 Page 7 of 8 PageID 7



leave that is protected by the FMLA.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

       the Defendant and:

       (a)     A judgment that Defendant’s actions as set forth herein violated 29 U.S.C.

       §2615 of the Family and Medical Leave Act;

       (b)     Reinstatement of Plaintiff to the same or equivalent position held before her

       request for FMLA leave with the same terms, conditions and benefits or an award of

       front pay;

       (c)     Compensation for lost wages, benefits, and other remuneration;

       (d)     Liquidated damages in an additional amount equal to the sum of the actual

       damages plus interest;

       (e)     Reasonable attorney’s fees and costs incurred by Plaintiff in connection with

       the instant action;

       (f)     Any other additional relief as the Court deems just and proper.

                                       COUNT III
                                   FMLA RETALIATION

       35.     Plaintiff realleges paragraphs 1-25 as if fully set forth herein.

       36.     As set forth above, Defendant retaliated against Plaintiff because of

Plaintiff’s request for and use of FMLA protected leave.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against

       the Defendant and:

       (a)     A judgment that Defendant’s actions as set forth herein violated 29 U.S.C.

       §2615 of the Family and Medical Leave Act;




                                             -7-
    Case 8:19-cv-03072 Document 1 Filed 12/14/19 Page 8 of 8 PageID 8



      (b)     Reinstatement of Plaintiff to the same or equivalent position held before her

      request for FMLA leave with the same terms, conditions and benefits or an award of

      front pay;

      (c)     Compensation for lost wages, benefits, and other remuneration;

      (d)     Liquidated damages in an additional amount equal to the sum of the actual

      damages plus interest;

      (e)     Reasonable attorney’s fees and costs incurred by Plaintiff in connection with

      the instant action;

      (f)     Any other additional relief as the Court deems just and proper.

                              DEMAND FOR JURY TRIAL

Plaintiff demands trial by jury on all matters so triable.

Dated this 14th day of December 2019.


                                      Respectfully submitted,

                                      /s/M. Michele Leach-Pachinger
                                      M. Michele Leach-Pachinger, Esq.
                                      Leach-Pachinger Law & Mediations, PLLC
                                      Florida Bar No.: 007110
                                      4112 53rd Avenue East, #20802
                                      Bradenton, FL 34204
                                      Tele:     (941) 752-2240
                                      Fax:      (888) 506-3410
                                      mlp@lplaw-mediations.com
                                      AND
                                      /s/ Craig L. Berman
                                      Craig L. Berman, Esq.
                                      Berman Law Firm, P.A.
                                      Florida Bar No.: 0068977
                                      111 2nd Ave., Suite 706
                                      St. Petersburg, FL 33701
                                      Telephone No.: (727) 550-8989
                                      Facsimile No.: (727) 894-6251
                                      Craig@bermanlawpa.com

                                      TRIAL COUNSEL FOR PLAINTIFF




                                             -8-
